Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities: The claims are objected to because claim 1 incorporates multiple periods and capital letters within the claim. Each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP § 608.01(m).    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is not explained in the specification how the wireless power transfer platform could function below the surface of the water. This limitation is not evident in any of the figures, nor is it addressed/discussed in the specification of the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wheatley et al. U.S. PGPub 2020/0031497 A1 (hereinafter Wheatley).
Regarding Claim 1, The Wheatley reference teaches a Range Extending Platform system (Wheatley, Fig. 2; Para. [0001]) that generates energy independent of the electrical grid through an energy generating device (Wheatley, Fig. 1, Element 34, “Electricity Source”; Para. [0021], Lines 7-11) and transmits it wirelessly to a vehicle or device (Wheatley, Fig. 1, Element 12; Para. [0017], Lines 4-5, “rotary wing aerial drone”, and Para. [0020], Lines 7-10, “connection … inductive”. Although the primary method taught for charging the drone on the platform appears to be based on a conductive connection, the reference also teaches the connection can be inductive, i.e. wireless.) to recharge a battery (Wheatley, Fig. 1, Element 18; Para. [0021], Lines 3-6). The system comprising a device that generates energy from the physical environment (e.g., wave energy converter, wind turbine, photovoltaic cell, nuclear, etc.) (Wheatley, Fig. 1, Element 34, “Electricity Source”; Para. [0021], Lines 7-11, “solar array”, i.e. photovoltaic cell, or “wind turbine”) and provides that power to a wireless power transfer platform (Wheatley, Fig. 1, Element 14; Para. [0011], and Para. [0034], Lines 1-4). The wireless power transfer platform (Wheatley, Fig. 1, Element 14) having the ability to wirelessly transfer power from its transmitting device (Wheatley, Fig. 1, Element 28; Para. [0020] – [0021]) to a receiver device (Wheatley, Fig. 1, Element 26; Para. [0020] – [0021]) (e.g., attached to a battery electric vertical take- off and landing (VTOL) drone, battery electric car, battery electric portable device, etc.) (Wheatley, Fig. 1, Element 12; Para. [0017], Lines 4-5) to recharge a battery (Wheatley, Fig. 1, Element 18; Para. [0021], Lines 3-6) thereby extending the range or use of the item containing the receiver device (Wheatley, Para. [0001]). 
Regarding Claim 2, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the energy generator (Wheatley, Fig. 1, Element 34, “Electricity Source”; Para. [0021], Lines 7-11) is connected to a power storage device (e.g., a battery pack) (Wheatley, Fig. 1, Element 35, “Battery Storage”; Para. [0022], Lines 1-4) which stores the generated power and is connected to the wireless power transfer platform in a manner that enables it to provide power on demand to the wireless power transfer platform (Wheatley, Fig. 1, Element 14; Para. [0022]). 
Regarding Claim 5, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the wireless power transfer platform is flat and performs the function of a landing pad or runway upon which electric VTOL aircraft may take-off, land, or perform other activities while on the platform (Wheatley, Fig. 2, Element 14e; Paras. [0011] and [0034]). 
Regarding Claim 6, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the wireless power transfer platform is affixed to a raised structure above the surface of the water (Wheatley, Fig. 2, Element 14e; Paras. [0011] and [0034]). 
Regarding Claim 13, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14; Para. [0011]) uses global position satellite coordinates to relay to the receiving device the exact location to help the receiver device stop above the wireless power transfer platform in order to effectively recharge (Wheatley, Para. [0009]). 
Regarding Claim 16, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the energy generator device (Wheatley, Fig. 1, Element 34, “Electricity Source”; Para. [0021], Lines 7-11) is comprising mechanisms to harvest wind power to generate electricity (Wheatley, Para. [0021]). 
Regarding Claim 17, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the energy generator device (Wheatley, Fig. 1, Element 34, “Electricity Source”; Para. [0021], Lines 7-11) is comprising mechanisms to harvest solar power to generate electricity (Wheatley, Para. [0021]). 
Regarding Claim 18, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the system is moored to the ocean floor or tether to the ground or has an onboard propulsion system to maintain the general vicinity (Wheatley, Para. [0011]). 
Regarding Claim 20, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the system is connected to more than one energy generator or energy storage device (Wheatley, Fig. 1, Element 34, “Electricity Source”; Para. [0021], Lines 7-11) or as part of a larger system comprising numerous Range Extending Platforms so as to allow a vehicle go from one platform to another to cross great distances (Wheatley, Fig. 2, Elements 14; Para. [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. PGPub 2020/0031497 A1 (hereinafter Wheatley) as applied to claim 1 above, and further in view of Wright U.S. PGPub 2019/0100331 A1 (hereinafter Wright).
Regarding Claim 3, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14; Para. [0011]) is attached to the structure of the energy generator (Wheatley, Fig. 1, Element 34; Para. [0021]), but is silent as to being physically attached. 
Wright, however, teaches wherein the wireless power transfer platform (Wright, Fig. 1, Element 100; Para. [0013], Lines 1-4, and Para. [0045], “inductive charging”) is physically attached to the structure of the energy generator (Wright, Fig. 1, Element 106; Para. [0013], Line 7, “station power with solar panel”).
Absent of showing criticality of the physical arrangement of the various components of the power transfer platform of Wheatley, it would have been an obvious matter of design choice to use the UAV tower configuration of Wright based on desirability, since applicant has not disclosed that this type of physical arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other physical configurations.
Regarding Claim 12, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14; Para. [0011]) , but is silent as to having sensors to turn on the flow of power from the transmitting device to a receiving device by sensing that the receiving device is near the platform.
Wright, however, teaches wherein the wireless power transfer platform (Wright, Fig. 1, Element 100; Para. [0013], Lines 1-4, and Para. [0045], “inductive charging”) has sensors to turn on the flow of power from the transmitting device to a receiving device by sensing that the receiving device is near the platform (Wright, Abstract, Para. [0048], and Claim 9). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wheatley is silent as to the ability to initiate the charging bases on the proximity of the vehicle to be charged, Wheatley would inherently incorporate some type of conventional charging capability commonly understood in the art.  The charging capability taught by Wright, for auto initiating the charging, teaches one of the many conventional vehicle charging systems utilized in the art for charging a battery of a detected proximal vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Wright, to control the charging of the battery of the vehicle within the charging system of Wheatley.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. PGPub 2020/0031497 A1 (hereinafter Wheatley) as applied to claim 1 above, and further in view of Corum et al. U.S. PGPub 2017/0070098 A1 (hereinafter Corum).
Regarding Claim 4, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14; Para. [0011]) is connected to the energy generator (Wheatley, Fig. 1, Element 34; Para. [0021]), but is silent as to the physical electrical connection.
Corum, however, teaches wherein the wireless power transfer platform (Corum, Fig. 21A, Element 406; Para. [0191], Lines 1-9, “transmission station”) is connected to the energy generator (Corum, Fig. 21A, Element 403; Para. [0191], Lines 1-4) with an electrical wire from which it receives power generated by the energy generator (Corum, Fig. 21A, Element 409; Para. [0191], Line 10, “transmission line”). 
Absent of showing criticality of the physical electrical connection of the various components of the power transfer platform of Wheatley, it would have been an obvious matter of design choice to use the wiring connection of Corum based on desirability, since applicant has not disclosed that this type of wiring arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other electrical connection configurations.
Regarding Claim 15, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches the energy generator device (Wheatley, Fig. 1, Element 34, “Electricity Source”; Para. [0021], Lines 7-11), but does not teach to harvest hydrokinetic power from water to generate electricity.
Corum, however, teaches wherein the energy generator device is comprising mechanisms to harvest hydrokinetic power from water to generate electricity (Corum, Fig. 21A, Element 403; Para. [0191], Lines 1-4). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wheatley is silent as to the ability to generate power using water as the renewable source, Wheatley would inherently incorporate some type of conventional charging capability commonly understood in the art.  The charging capability taught by Corum, for charging vehicle using a water turbine, teaches one of the many conventional renewable energy charging systems utilized in the art for charging a battery of an vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Corum, to control the charging of the battery of the vehicle within the charging system of Wheatley.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. PGPub 2020/0031497 A1 (hereinafter Wheatley) as applied to claim 1 above, and further in view of Watt et al. U.S. Patent 6,167,831 B1 (hereinafter Watt).
Regarding Claim 7, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14e; Para. [0011]), but is silent as to charging vessels underwater.
Watt, however, teaches wherein the power transfer platform (Watt, Fig. 1A, Element 52; Col. 5, Line 10, “surface platform”) is affixed to the side of a structure (Watt, Fig. 1A, Element 70; Col. 5, Line 9, “subsurface module”) below the surface of the water (Watt, Fig. 1A, Element 8; Col. 5, Lines 10-11, “surface of a body of water”) so as to recharge marine vessels (Watt, Fig. 1A, Elements 10 and 20; Col. 3, Lines 55-58, and Col. 11, Lines 21-23). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wheatley is silent as to the ability to charge vehicles under the surface of the water, Wheatley would inherently incorporate some type of conventional charging capability commonly understood in the art.  The charging capability taught by Watt, for charging vehicle under the surface of the water, teaches one of the many conventional underwater vehicle charging systems utilized in the art for charging a battery of an underwater vehicle to prevent it from having to be raised out of the water in order to charge the battery of the vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Watt, to control the charging of the battery of the underwater vehicle within the charging system of Wheatley.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. PGPub 2020/0031497 A1 (hereinafter Wheatley) as applied to claim 1 above, and further in view of Zhao et al. U.S. PGPub 2018/0194466 A1 (hereinafter Zhao).
Regarding Claim 8, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14e; Para. [0011]), but is silent as to a floating structure.
Zhao, however, teaches wherein the power transfer platform (Zhao, Fig. 1, Element 31; Para. [0130]) is affixed to an airborne structure that stays afloat in the sky (e.g., a lifting gas cell, airship, aircraft, etc.) (Zhao, Fig. 1, Element 30; Para. [0017]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wheatley is silent as to the ability to charge vehicles via a floating structure, Wheatley would inherently incorporate some type of conventional charging capability commonly understood in the art.  The charging capability taught by Zhao, for charging vehicle with a floating structure, teaches one of the many conventional floating vehicle charging systems utilized in the art for charging a battery of an airborne vehicle to prevent it from having to land in order to charge the battery of the vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Zhao, to control the charging of the battery of the flying vehicle within the charging system of Wheatley.
Regarding Claim 14, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches wherein the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14; Para. [0011]) , but does not teach using a homing beacon with the receiver device to be in the correct position to recharge. 
Zhao, however, teaches wherein the power transfer platform (Zhao, Fig. 1, Element 31; Para. [0130]) uses a homing beacon with the receiver device to be in the correct position to recharge (Zhao, Para. [0033]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wheatley is silent as to the details of the communication between the charging platform and the device to be charged, Wheatley would inherently incorporate some type of conventional charging capability commonly understood in the art.  The charging capability taught by Zhao, for charging vehicle with a floating structure, teaches one of the many conventional floating vehicle charging systems utilized in the art for charging a battery of an airborne vehicle to prevent it from having to land in order to charge the battery of the vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Zhao, to control the charging of the battery of the flying vehicle within the charging system of Wheatley.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. PGPub 2020/0031497 A1 (hereinafter Wheatley) as applied to claim 1 above, and further in view of Pagliccia WO 2021/176248 (hereinafter Pagliccia).
Regarding Claim 9, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14e; Para. [0011]), but does not teach the power transform platform being affixed to an airborne structure that is tethered to the ground.
Pagliccia, however teaches wherein the wireless power transfer platform is affixed to an airborne structure (Pagliccia, Fig. 1; Page 2, Lines 14-25) that is tethered to the ground (Pagliccia, Fig. 1; Page 11, Lines 3-4, “tether attached to the ground”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wheatley is silent as to the ability to charge vehicles via a floating structure, Wheatley would inherently incorporate some type of conventional charging capability commonly understood in the art.  The charging capability taught by Pagliccia, for charging vehicle with a floating structure, teaches one of the many conventional floating vehicle charging systems utilized in the art for charging a battery of an airborne vehicle to prevent it from having to land in order to charge the battery of the vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Pagliccia, to control the charging of the battery of the flying vehicle within the charging system of Wheatley.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. PGPub 2020/0031497 A1 (hereinafter Wheatley) as applied to claim 1 above, and further in view of Kurs et al. U.S. PGPub 2012/0119575 A1 (hereinafter Kurs).
Regarding Claim 10, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14e; Para. [0011]), but does not teach the wireless power transfer platform is near level with the ground so as to allow vehicles to drive and park over it to recharge.
Kurs, however, teaches wherein the wireless power transfer platform is near level with the ground so as to allow vehicles to drive and park over it to recharge (Kurs, Figs. 140 and 142; Para. [0618], and Paras. [1143] – [1164]). 
Absent of showing criticality of the physical arrangement of the various components of the power transfer platform of Wheatley, it would have been an obvious matter of design choice to arrange the power transfer system of Wheatley based on the application as suggested in Kurs based on desirability, since applicant has not disclosed that this type of physical arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other physical configurations.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. PGPub 2020/0031497 A1 (hereinafter Wheatley) as applied to claim 1 above, and further in view of Neff U.S. PGPub 2021/0171177 A1 (hereinafter Neff).
Regarding Claim 11, The Wheatley reference discloses the claimed invention as stated above in claim 1.  Furthermore, Wheatley teaches the wireless power transfer platform (Wheatley, Figs. 1 and 2, Element 14e; Para. [0011]), but does not teach being able to secure the device being charged.
Neff, however, teaches wherein the wireless power transfer platform is able to secure aircraft, vehicles, or devices while recharging or while other activities are being conducted (Neff, Fig. 2; Claim 4). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wheatley is silent as to the ability to secure the vehicle while charging, Wheatley would inherently incorporate some type of conventional charging security capability commonly understood in the art.  The charging security capability taught by Neff, for securing the vehicle while charging, teaches one of the many conventional floating vehicle charging systems utilized in the art for charging a battery of an airborne vehicle to prevent it from having to land in order to charge the battery of the vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Neff, to control the charging of the battery of the flying vehicle within the charging system of Wheatley.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. U.S. PGPub 2020/0031497 A1 (hereinafter Wheatley) as applied to claim 1 above, and further in view of Speasl et al. U.S. PGPub 2016/0364989 A1 (hereinafter Speasl).
Regarding Claim 19, The Wheatley reference discloses the claimed invention as stated above in claim 1, but does not teach wherein the system has the ability to be attached to the electrical grid.  
 Speasl, however, teaches wherein the system has the ability to be attached to the electrical grid to provide power to the wireless power transfer platform or physically plug into the receiver device to recharge the battery (Speasl, Fig. 5, Element 555; Para. [0114]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wheatley is silent as to the ability to connect to a power grid, Wheatley would inherently incorporate some type of conventional backup charging capability commonly understood in the art.  The backup charging capability taught by Speasl, for charging vehicle using grid power, teaches one of the many conventional renewable energy backup charging systems utilized in the art for charging a battery of an vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Speasl, to control the charging of the battery of the vehicle within the charging system of Wheatley.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mashinsky U.S. PGPub 2011/0156494 teaches a wireless energy transfer system.
Rikoski U.S. PGPub 2020/0156753 teaches a floating UAV charging platform.
Wegener U.S. PGPub 2016/0075409 teaches mooring an array of wave energy converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859